Citation Nr: 1109585	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right hip disability, status post iliac wing fracture.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's claims file was later returned to the jurisdiction of the Reno, Nevada, RO. 


FINDING OF FACT

The Veteran's right hip is not manifested by right thigh flexion is limited to 30 degrees, and his overall hip disability is not moderately severe.


CONCLUSION OF LAW

The criteria are not met for an initial rating in excess of 10 percent for a right hip disability, status post iliac wing fracture.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.7, 4.20. 4.27, 4.40-4.45, 4.71a, Diagnostic Code 5251-5315 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2006 and May 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  Therefore, the Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

The Veteran claims that that the severity of his service-connected hip disability warrants a higher disability rating than currently assigned.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's hip disability was granted service connection by way of the August 2006 rating decision.  The Veteran then perfected an appeal of the initial rating assigned.  Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 
12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."
 Id.  at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

While the Veteran's hip disability was originally deemed noncompensable, following the Board's remand and new examination, a 10 percent initial rating was assigned.  A separate 10 percent rating was also assigned for the scar associated with the Veteran's hip disability.  See November 2010 rating decision.  The Veteran has expressed no disagreement with the 10 percent scar rating, thus, the question remaining under appeal is whether the Veteran's underlying hip disability warrants an initial rating in excess of 10 percent.

This disability is rated under Diagnostic Codes 5251-5315.  Hyphenated Diagnostic Codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Limitation of hip motion in this case is addressed by Diagnostic Codes 5251-5315. 

Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a.  Diagnostic Code 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees.  Id.  

Diagnostic Code 5315 pertains to Muscle Group XV.  Muscle Group XV includes the muscles involved in adduction of the hip and flexion of the knee.  This diagnostic code provides for a 0 percent disability rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 20 percent disability rating where the disability is moderately severe, and a maximum 30 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5315.

Again, the Veteran is presently receiving a 10 percent rating for his service connected hip disability.  Thus, the question in this case is whether the evidence establishes the fact that a rating in excess of 10 percent is warranted under any of the applicable rating criteria.

The Veteran was afforded VA examinations in June 2006 and June 2007.  In June 2006, range of motion studies were attempted, but not properly done due to pain in the right knee.  The Veteran could not perform range of motion testing with the knee brace on as it hindered his movement; however, after removing the knee brace, the right knee was too stiff and painful to test range of motion of the hip.  X-ray examination of the right hip at that time was noted as normal.  In June 2007, the Veteran no longer required the knee brace; however the Veteran refused to go through the steps of flexion, dorsiflexion, abduction, and adduction, due to stiffness and pain.  In spite of the stiffness and pain, the Veteran's gait was normal with no limping.

At the time of the Veteran's May 2009 BVA hearing, he reported no issues relating to his hip's range of motion, but rather indicated that he felt the rating assigned was not appropriate, because no consideration was given to the scar associated with the hip injury.  See transcript at page 7.  Again, since that time, a separate 10 percent rating was assigned for the Veteran's scarring.

In February 2010, following the Board's remand, the most recent VA examination was conducted.  The complaints related to the right hip at the time of this examination included pain and stiffness.  The Veteran reported no diminished sensation, but a history of recurrent tingling of the lower extremities.   Physical examination revealed tenderness over the posterior, posterolateral, and medial aspect of the wing of the ileum and along the lateral aspect of the proximal femur.  Hip flexion was measured as 0 to 110 degrees at the inclined position, 0 to 60 degrees while standing in a weight-bearing position, 0 to 30 degrees extension, 0 to 25 degrees adduction, 0 to 40 degrees abduction, and 0 to 40 degrees for both external and internal rotation.  There was no ankylosis in the hip joint.  Pain and palpatory tenderness was noted with movement, but there was no additional loss of range of motion and functional impairment with repetitive testing.  The examiner noted that the Veteran's gait was "slightly slow with kind of a waddled wide stance/gait without significant noticeable limp."  X-ray examination at this time was again noted as normal and MRI examination also noted "no significant right hip abnormality."  The examiner concluded by characterizing the Veteran's diagnosis as fractured right iliac wing with residuals of right hip gluteal pain, discomfort and stiffness.

Following this examination, a 10 percent rating was assigned in order to compensate for the Veteran's painful and stiff joint.  There is, however, no basis upon which a rating in excess of 10 percent may be assigned.  The evidence does not show that the Veteran's limitation of flexion of the thigh is limited to 30 degrees, such that a 20 percent rating would be warranted under Diagnostic Code 5252.  And, while the evidence which includes pain and stiffness of the hip joint may be sufficient to characterize the Veteran's disability as moderate, there is no basis in the record to regard the disability as moderately severe.  As such, an increase is not warranted under Diagnostic Code 5315.  The Board finds that the Veteran's right hip disability, as it pertains to range of motion, is adequately compensated by way of the 10 percent initial rating currently assigned.

Because, for the reasons discussed above, the severity of the Veteran's right hip disability is shown in the record to have been constant throughout the course of his appeal, the Board finds that there is no basis for staged ratings. 

Finally, the Veteran's right hip disability does not warrant referral for extra-schedular consideration at this point in time.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no such referral is warranted in this case, as the rating criteria adequately contemplate each of the manifestations of the Veteran's right hip disability, discussed above.  Thus, referral for consideration of an extraschedular rating is not warranted.

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  There is simply no basis upon which to grant the Veteran's claim.



ORDER

An initial rating in excess of 10 percent for a right hip disability, status post iliac wing fracture, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


